Exhibit 10.3

EMPLOYEE MATTERS AGREEMENT

by and among

DANAHER CORPORATION,

POTOMAC HOLDING LLC

and

NETSCOUT SYSTEMS, INC.

dated as of

July 14, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

     2   

Section 1.1

 

Definitions

     2   

Section 1.2

 

References; Interpretation

     10   

Section 1.3

 

Relation to Other Documents

     10   

ARTICLE II

 

GENERAL PRINCIPLES

     11   

Section 2.1

 

Assumption and Retention of Liabilities; Related Assets

     11   

Section 2.2

 

Treatment of Compensation and Benefit Arrangements

     12   

Section 2.3

 

Establishment of Newco Benefit Arrangements and Participation in Danaher Benefit
Arrangements

     13   

Section 2.4

 

Service Recognition

     13   

Section 2.5

 

Collective Bargaining Agreements

     14   

Section 2.6

 

No Acceleration of Benefits

     14   

Section 2.7

 

Amendment Authority

     14   

Section 2.8

 

No Commitment to Employment or Benefits

     14   

Section 2.9

 

Certain Employment Transfers

     15   

Section 2.10

 

Identification of Newco Employees and Independent Contractors

     16   

Section 2.11

 

Information and Consultation

     17   

Section 2.12

 

Certain Requirements

     17   

Section 2.13

 

Sharing of Information

     17   

ARTICLE III

 

DEFINED BENEFIT PLANS

     17   

Section 3.1

 

U.S. Retirement Plan Participation

     17   

Section 3.2

 

Non-U.S. Retirement Plan Participation

     18   

ARTICLE IV

 

DEFINED CONTRIBUTION PLANS

     19   

Section 4.1

 

U.S. Savings Plan Participation

     19   

Section 4.2

 

Non-U.S. Savings Plan Participation

     20   

ARTICLE V

 

HEALTH AND WELFARE PLANS

     21   

Section 5.1

 

Health and Welfare Plan Participation

     21   

Section 5.2

 

Certain Liabilities

     21   

Section 5.3

 

Time-Off Benefits

     21   

ARTICLE VI

 

EXECUTIVE BENEFIT PLANS

     22   

Section 6.1

 

Non-Qualified Deferred Compensation Plans

     22   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII

 

TREATMENT OF DANAHER EQUITY AWARDS

     22   

Section 7.1

 

Retained Danaher Equity Awards

     22   

Section 7.2

 

Cancelled Danaher Equity Awards

     23   

Section 7.3

 

NetScout Retention Awards

     23   

Section 7.4

 

Necessary Actions

     24   

Section 7.5

 

Adjustments

     24   

Section 7.6

 

SEC Registration

     24   

Section 7.7

 

Compliance

     24   

ARTICLE VIII

 

ADDITIONAL COMPENSATION MATTERS

     25   

Section 8.1

 

Workers’ Compensation Liabilities

     25   

Section 8.2

 

Code Sections 162(m)/409A

     25   

Section 8.3

 

Certain Payroll and Bonus Matters

     25   

Section 8.4

 

Danaher Retention Plan

     26   

Section 8.5

 

Employee Stock Purchase Plan

     26   

ARTICLE IX

 

INDEMNIFICATION

     26   

Section 9.1

 

Indemnification by the Parties

     26   

Section 9.2

 

Procedures for Indemnification

     26   

Section 9.3

 

Indemnification Obligations Net of Proceeds Received from Third Parties

     28   

Section 9.4

 

Certain Actions; Substitution; Subrogation

     29   

Section 9.5

 

Payments

     30   

ARTICLE X

 

GENERAL AND ADMINISTRATIVE

     30   

Section 10.1

 

Sharing of Information

     30   

Section 10.2

 

Reasonable Efforts/Cooperation

     30   

Section 10.3

 

Employer Rights

     31   

Section 10.4

 

Effect on Employment

     31   

Section 10.5

 

Consent of Third Parties

     31   

Section 10.6

 

Access to Employees

     31   

Section 10.7

 

Beneficiary Designation/Release of Information/Right to Reimbursement

     31   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XI

 

MISCELLANEOUS

     32   

Section 11.1

 

Entire Agreement

     32   

Section 11.2

 

Governing Law

     32   

Section 11.3

 

Specific Performance; Jurisdiction

     32   

Section 11.4

 

Waiver of Jury Trial

     33   

Section 11.5

 

Notices

     33   

Section 11.6

 

Amendments and Waivers

     34   

Section 11.7

 

Termination

     35   

Section 11.8

 

No Third-Party Beneficiaries

     35   

Section 11.9

 

Assignability; Binding Effect

     35   

Section 11.10

 

Construction; Interpretation

     35   

Section 11.11

 

Severability

     36   

Section 11.12

 

Counterparts

     36   

Section 11.13

 

Relationship of Parties

     36   

Section 11.14

 

Subsidiaries

     36   

Section 11.15

 

Dispute Resolution

     36   

Section 11.16

 

Guarantee

     37   

 

-iii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This Employee Matters Agreement (this “Agreement”) is dated as of July 14, 2015,
by and among Danaher Corporation, a Delaware corporation (“Danaher”), Potomac
Holdings LLC, a Delaware limited liability company and presently a wholly owned
Subsidiary of Danaher (“Newco”), and NetScout Systems, Inc., a Delaware
corporation (“NetScout”) (each a “Party” and together, the “Parties”).

R E C I T A L S:

WHEREAS, Danaher is engaged, directly or indirectly, in the Communications
Business;

WHEREAS, the Board of Directors of Danaher has determined that it is advisable
and in the best interests of Danaher and Danaher’s stockholders to separate the
Communications Business from the other businesses of Danaher and to divest the
Communications Business in the manner contemplated by the Separation and
Distribution Agreement, dated as of October 12, 2014 (the “Distribution
Agreement”), by and among Danaher, Newco and NetScout, and the Merger Agreement,
dated as of October 12, 2014 (the “Merger Agreement”), by and among Danaher,
Newco, NetScout, RS Merger Sub, Inc., a Delaware corporation and a direct wholly
owned Subsidiary of NetScout (“Merger Sub”), and RS Merger Sub II, LLC, a
Delaware limited liability company and a direct wholly owned Subsidiary of
NetScout (“Merger Sub II”);

WHEREAS, Danaher currently indirectly owns all of the common units representing
limited liability company membership interests of Newco (the “Newco Common
Units”);

WHEREAS, the Parties contemplate that, pursuant to the Merger Agreement,
immediately after the Distribution and at the Effective Time, Merger Sub shall
be merged (the “First Merger”) with and into Newco, with Newco surviving the
First Merger as a wholly owned subsidiary of NetScout, and the Newco Common
Units shall be converted into the right to receive shares of common stock of
NetScout on the terms and subject to the conditions of the Merger Agreement and
in accordance with the Delaware General Corporation Law and the Delaware Limited
Liability Company Act;

WHEREAS, immediately following the First Merger, Newco will merge with and into
Merger Sub II, with Merger Sub II surviving the merger (together with the First
Merger, the “Mergers”) in the manner contemplated by the Merger Agreement on the
terms and subject to the conditions of the Merger Agreement and in accordance
with the Delaware Limited Liability Company Act; and

WHEREAS, pursuant to the Distribution Agreement, Danaher and Newco have agreed
to enter into this Agreement for the purpose of allocating assets, Liabilities
and responsibilities with respect to certain employee matters and employee
compensation and benefit plans and programs between them and to address certain
other employment-related matters.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Distribution Agreement, and the
following terms shall have the following meanings:

“Action” means any demand, charge, claim, action, suit, counter suit,
arbitration, mediation, hearing, inquiry, proceeding, audit, review, complaint,
litigation or investigation, or proceeding of any nature whether administrative,
civil, criminal, regulatory or otherwise, by or before any federal, state,
local, foreign or international Governmental Authority or any arbitration or
mediation tribunal.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”), as used with respect to any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Automatic Transfer Employees” shall mean any Newco Employee, where local
employment Laws, including but not limited to the Transfer Regulations, provide
for an automatic transfer of such employees to Newco by operation of Law upon
the transfer of a business as a going concern and such business transfer occurs
as a result of the transactions contemplated by the Separation Agreement.

“Benefit Arrangement” means each Benefit Plan and Benefit Policy.

“Benefit Plan” means, with respect to an entity, each compensation or employee
benefit plan, program, policy, agreement or other arrangement, whether or not
“employee benefit plans” (within the meaning of Section 3(3) of ERISA, whether
or not subject to ERISA), including any benefit plan, program, policy, agreement
or arrangement providing cash- or equity-based compensation or incentives,
health, medical, dental, vision, disability, accident or life insurance benefits
or vacation, severance, retention, change in control, termination, deferred
compensation, individual employment or consulting, retirement, pension or
savings benefits, supplemental income, retiree benefit, relocation or other
fringe benefit (whether or not taxable), or employee loans, that are sponsored
or maintained by such entity (or to which such entity contributes or is required
to contribute or in which it participates), and excluding workers’ compensation
plans, policies, programs and arrangements.

“Benefit Policy” means, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is a vacation pay or other paid or
unpaid leave policy or practice sponsored or maintained by such entity (or to
which such entity contributes or is required to contribute) or in which it
participates.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or other day that
is a statutory holiday under the federal Laws of the United States. In the event
that any action is required or permitted to be taken under this Agreement on or
by a date that is not a Business Day, such action may be taken on or by the
Business Day immediately following such date.

“Cancelled Danaher Equity Award Value” means, with respect to each Newco
Employee who is a holder of Cancelled Danaher Equity Awards, a dollar value
equal to the sum of (i) the Cancelled Danaher Option Value in respect of the
Cancelled Danaher Options held by such Newco Employee and (ii) the Cancelled
Danaher Restricted Stock Unit Value in respect of the Cancelled Danaher
Restricted Stock Units held by such Newco Employee.

“Cancelled Danaher Equity Awards” has the meaning set forth in Section 7.2.

“Cancelled Danaher Option Conversion Ratio” means the quotient of (i) the total
number of shares of Danaher Common Stock subject to a Cancelled Danaher Option
as of immediately prior to the Closing Date, divided by (ii) 2.5.

“Cancelled Danaher Option Value” means, with respect to each Cancelled Danaher
Option, an amount equal to the greater of (i) the product of (x) the total
number of shares of Danaher Common Stock subject to such Cancelled Danaher
Option as of immediately before the Closing Date and (y) the excess of (1) the
Danaher Closing Trading Price over (2) the exercise price per share of such
Cancelled Danaher Option; and (ii) the product of (x) the Cancelled Danaher
Option Conversion Ratio, multiplied by (y) the Danaher Closing Trading Price.

“Cancelled Danaher Options” has the meaning set forth in Section 7.2.

“Cancelled Danaher Restricted Stock Unit Value” means, with respect to each
Cancelled Danaher Restricted Stock Unit, an amount equal to the Danaher Closing
Trading Price.

“Cancelled Danaher Restricted Stock Units” has the meaning set forth in
Section 7.2.

“Closing” has the meaning given to such term in the Merger Agreement.

“Closing Date” has the meaning given to such term in the Merger Agreement.

“Code” means the United States Internal Revenue Code of 1986 (or any successor
statute), as amended from time to time.

“Collective Bargaining Agreement” means all agreements with the collective
bargaining representatives, employee representative, trade union, labor or
management organization, group of employees, or works councils or similar
representative bodies of Newco Employees including all national or sector
specific collective agreements which are applicable to Newco Employees, in each
case in effect immediately prior to the Separation Time that set forth terms and
conditions of employment of Newco Employees, and all modifications of, or
amendments to, such agreements and any rules, procedures, awards or decisions of
competent jurisdiction interpreting or applying such agreements.

 

3



--------------------------------------------------------------------------------

“Communications Business” has the meaning set forth in the Distribution
Agreement.

“Consents” means any consents, waivers or approvals from, or notification
requirements to, or authorizations by, any third parties.

“Contract” means any legally binding written or oral agreement, contract,
subcontract, lease, understanding, instrument, note, option, warranty, sales
order, purchase order, license, sublicense, insurance policy, benefit plan or
commitment or undertaking of any nature, excluding any Permit.

“Danaher” has the meaning given to such term in the preamble.

“Danaher Benefit Arrangement” means any Benefit Arrangement sponsored,
maintained or contributed to by any member of the Danaher Group or any ERISA
Affiliate thereof.

“Danaher Closing Trading Price” means the per share closing trading price of
Danaher Common Stock trading on the “regular way” basis on the New York Stock
Exchange on the day before the Distribution Date.

“Danaher Common Stock” means the issued and outstanding shares of common stock,
par value $0.01 per share, of Danaher.

“Danaher Group” means Danaher and each of its Subsidiaries or Affiliates, but
excluding any member of the Newco Group.

“Danaher Indemnitees” means Danaher, each member of the Danaher Group, and all
Persons who are or have been shareholders, directors, partners, managers,
managing members, officers, agents or employees of any member of the Danaher
Group (in each case, in their respective capacities as such) (excluding any
shareholder of Danaher), together with their respective heirs, executors,
administrators, successors and assigns.

“Danaher Non-U.S. Retirement Plan” means the Danaher Benefit Arrangements set
forth on Schedule A, which Schedule A may be supplemented from time to time for
sixty (60) days following the date hereof.

“Danaher Non-U.S. Savings Plan” means the Danaher Benefit Arrangements set forth
on Schedule B, which Schedule B may be supplemented from time to time for sixty
(60) days following the date hereof.

“Danaher NQDC Plan” means the Amended & Restated Danaher Corporation &
Subsidiaries Executive Deferred Compensation Plan.

“Danaher Option” means an option to purchase shares of Danaher Common Stock
granted pursuant to one of the Danaher Stock Plans and held by a Newco Employee
as of immediately before the Closing Date.

 

4



--------------------------------------------------------------------------------

“Danaher Restricted Stock Unit” means a unit granted by Danaher pursuant to one
of the Danaher Stock Plans representing a general unsecured promise by Danaher
to deliver a share of Danaher Common Stock upon the satisfaction of a vesting
requirement and held by a Newco Employee as of immediately before the Closing
Date.

“Danaher Stock Plans” means, collectively, (i) the Danaher Corporation 2007
Stock Incentive Plan, as amended, and (ii) the Danaher Corporation Amended and
Restated 1998 Stock Option Plan.

“Danaher U.S. Retirement Plan” means the Danaher Corporation & Subsidiaries
Pension Plan.

“Danaher U.S. Savings Plan” means Danaher Corporation & Subsidiaries
Retirement & Savings Plan.

“Danaher Welfare Plans” means any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA (whether or not subject to ERISA) maintained by
Danaher or any member of the Danaher Group and in which Newco Employees
participate immediately prior to the Separation Time.

“Delayed Transfer Date” means the date on which it is determined in accordance
with Section 2.10 of this Agreement that a Delayed Transfer Newco Employee is
eligible to return to active service. A Delayed Transfer Newco Employee will
become a Newco Employee only if and when such Delayed Transfer Newco Employee
returns to active service for any member of the Danaher Group within six
(6) months following the Effective Time or such longer period as required by Law
or otherwise agreed to by the Parties.

“Delayed Transfer Newco Employee” means each Newco Employee who is not actively
at work as of the Separation Date as a result of (i) disability (either
long-term or short term, in either case as defined in the applicable program or
arrangement maintained or sponsored by Danaher or another member of the Danaher
Group) or (ii) approved leave of absence; provided that in no event shall any
Newco Employee whose employment transfers to Newco as of or prior to the
Separation Date pursuant to applicable Law be deemed to be a Delayed Transfer
Newco Employee.

“Designated Person” has the meaning set forth in Section 2.10(b).

“Distribution” has the meaning given to such term in the Merger Agreement.

“Distribution Agreement” has the meaning set forth in the recitals.

“Distribution Date” has the meaning given to such term in the Distribution
Agreement.

“Effective Time” has the meaning given to such term in the Merger Agreement.

“Employee Representative” means any works council, employee representative,
trade union, labor or management organization, group of employees or similar
representative body for Newco Employees.

 

5



--------------------------------------------------------------------------------

“Employment Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended tax return, claim
for refund or declaration of estimated Employment Tax) required to be supplied
to, or filed with, a Tax authority in connection with the determination,
assessment or collection of any Employment Tax or the administration of any
laws, regulations or administrative requirements relating to any Employment Tax
(whether or not a payment is required to be made with respect to such filing).

“Employment Taxes” means any federal, state, local or foreign Taxes, charges,
fees, duties, levies, imposts, rates, social security contributions or other
assessments or obligations imposed on, due or asserted to be due from
(i) employees or deemed employees of the Danaher Group or employees or deemed
employees of the Newco Group or (ii) the Danaher Group or the Newco Group as
employers or deemed employers of such employees, including employers’ and
employees’ portions of Federal Insurance Contributions Act (“FICA”) Taxes,
employers’ Federal Unemployment Tax Act (“FUTA”) taxes and state and local
unemployment insurance taxes (“SUTA”), and employers’ withholding, reporting and
remitting obligations with respect to any such Taxes or employees’ federal,
state and local income taxes that are imposed on or due from employees or deemed
employees of the Danaher Group or the Newco Group.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

“ESPP” has the meaning set forth in Section 8.5.

“First Merger” has the meaning set forth in the recitals.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority or
self-regulatory organization.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

“Indemnifying Party” has the meaning set forth in Section 9.2(b).

“Indemnitee” means each Danaher Indemnitee, Newco Indemnitee or NetScout
Indemnitee.

“Indemnity Payment” has the meaning set forth in Section 9.3(a).

“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, Contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs,

 

6



--------------------------------------------------------------------------------

specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data but in any case excluding back-up tapes.

“Integration Team” has the meaning set forth in Section 2.10(b).

“IRS” means the U.S. Internal Revenue Service.

“Law” means any statute, law (including common law), ordinance, regulation,
rule, code or other legally enforceable requirement of, or Order issued by, a
Governmental Authority.

“Liabilities” means all debts, liabilities (including liabilities for Employment
Taxes), guarantees, assurances, commitments and obligations, whether fixed,
contingent or absolute, asserted or unasserted, matured or unmatured, liquidated
or unliquidated, accrued or not accrued, known or unknown, due or to become due,
whenever or however arising (including whether arising out of any Contract or
tort based on negligence, strict liability or relating to Employment Taxes
payable by a Person in connection with compensatory payments to employees or
independent contractors) and whether or not the same would be required by
generally accepted principles and accounting policies to be reflected in
financial statements or disclosed in the notes thereto.

“Losses” has the meaning given to such term in the Distribution Agreement.

“Merger Agreement” has the meaning set forth in the recitals.

“Merger Sub” has the meaning set forth in the recitals.

“Merger Sub II” has the meaning set forth in the recitals.

“NetScout” has the meaning set forth in the preamble.

“NetScout Benefit Arrangement” means any Benefit Arrangement sponsored,
maintained or contributed to by any member of the NetScout Group or any ERISA
Affiliate thereof immediately following the Effective Time.

“NetScout Closing Trading Price” means the per share closing trading price of
NetScout Common Stock trading on the “regular way” basis on the NASDAQ Global
Market on the Closing Date.

“NetScout Group” means NetScout and each of its Affiliates, including after the
Closing, the Newco Group.

“NetScout Indemnitees” means NetScout, each member of the NetScout Group, and
all Persons who are or have been shareholders, directors, partners, managers,
managing members, officers, agents or employees of any member of the NetScout
Group (in each case, in their respective capacities as such) (excluding any
shareholder of NetScout), together with their respective heirs, executors,
administrators, successors and assigns.

 

7



--------------------------------------------------------------------------------

“NetScout Non-U.S. Retirement Plan” has the meaning set forth in Section 3.2(b).

“NetScout Non-U.S. Savings Plan” has the meaning set forth in Section 4.2(b).

“NetScout Restricted Stock Unit” means a unit issued by NetScout representing a
general unsecured promise by NetScout to deliver a share of NetScout Common
Stock upon the satisfaction of a vesting requirement, which unit is issued
pursuant to Section 7 hereof under a stock plan maintained by NetScout.

“NetScout U.S. Savings Plans” has the meaning set forth in Section 4.1(b).

“NetScout Welfare Plans” means any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA (whether or not subject to ERISA) maintained by
NetScout or any member of the NetScout Group and in which Newco Employees
participate following the Effective Time.

“Newco” has the meaning set forth in the preamble.

“Newco Benefit Arrangement” means any Benefit Arrangement sponsored, maintained
or contributed to exclusively by one or more members of the Newco Group.

“Newco Employee” means, as of the Separation Date (i) each employee of Danaher’s
Tektronix Communications business, (ii) each employee of Danaher’s Arbor
Networks business and (iii) each other employee of any member of the Danaher
Group who is determined in accordance with Section 2.10 hereof to be either
(A) primarily dedicated to the Communications Business in the ordinary course or
(B) required for the ongoing operation of the Communications Business, and in
all cases regardless of whether any such employee is actively at work as of the
Separation Date or is not actively at work as of Separation Date as a result of
disability or illness, an approved leave of absence (including military leave
with reemployment rights under federal law and leave under the Family and
Medical Leave Act of 1993), vacation, personal day or similar short- or
long-term absence.

“Newco Group” means Newco and each of the Newco Subs. Each of the Newco Subs
shall be deemed to be members of the Newco Group as of the Separation Time and
at all times thereafter up to the Effective Time.

“Newco Indemnitees” means Newco, each member of the Newco Group, NetScout (from
and after the Separation Time), and each of their respective successors and
assigns, and all Persons who are or have been shareholders, directors, partners,
managers, managing members, officers, agents or employees of any member of the
Newco Group (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns.

“Newco Independent Contractors” means (i) each independent contractor who
provides services to Danaher’s Tektronix Communications business, (ii) each
independent contractor who

 

8



--------------------------------------------------------------------------------

provides services to Danaher’s Arbor Networks business and (iii) each other
independent contractor of any member of the Danaher Group who is determined in
accordance with Section 2.10 hereof to be either (A) primarily dedicated to the
Communications Business in the ordinary course or (B) required for the ongoing
operation of the Communications Business.

“Newco Subs” has the meaning set forth in the Distribution Agreement.

“Non-Automatic Transfer Employees” shall mean any Newco Employee who is not an
Automatic Transfer Employee.

“Non-Designated Person” has the meaning set forth in Section 2.10(b).

“NQDC Plan” means a plan providing for the deferral of compensation that are not
tax qualified within the meaning of the Section 401(a) of the Code.

“Order” means any: (i) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel or (ii) Contract with any
Governmental Authority entered into in connection with any Action.

“Participating Company” means Danaher or any Person (other than an individual)
participating in a Danaher Benefit Arrangement.

“Party” or “Parties” has the meaning set forth in the preamble.

“Pension Transfers” has the meaning set forth in Section 3.2.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority.

“Potential Transferees” has the meaning set forth in Section 2.10(b).

“Separation Date” has the meaning set forth in the Distribution Agreement.

“Separation Time” has the meaning set forth in the Distribution Agreement.

“Subsidiary” means, with respect to any Person, any corporation or other entity
(including partnerships and other business associations and joint ventures) of
which at least a majority of the voting power represented by the outstanding
capital stock or other voting securities or interests having voting power under
ordinary circumstances to elect directors or similar members of the governing
body of such corporation or entity (or, if there are no such voting interests,
fifty percent (50%) or more of the equity interests in such corporation or
entity) shall at the time be held, directly or indirectly, by such Person.

“Tax” or “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state, local, provincial or foreign taxing
authority, including income,

 

9



--------------------------------------------------------------------------------

gross receipts, excise, real or personal property, sales, use, transfer,
customs, duties, franchise, receipts, license, stamp, occupation, Employment
Taxes or other taxes, including any interest, penalties or additions
attributable thereto, and any payments to any state, local, provincial or
foreign taxing authorities in lieu of any such taxes, charges, fees, levies or
assessments.

“Tax Benefit Amount” has the meaning set forth in Section 7.3(b).

“Third-Party Claim” has the meaning set forth in Section 9.2(b).

“Third-Party Proceeds” has the meaning set forth in Section 9.3(a).

“Transfer Objection” has the meaning set forth in Section 2.9(e).

“Transfer Regulations” means (i) all laws of any EU Member State implementing
the EU Council Directive 2001/23/EC of 12 March 2001 on the approximation of the
laws of the Member States relating to the safeguarding of employees’ rights in
the event of transfers of undertakings, businesses or parts of undertakings or
businesses (the “Acquired Rights Directive”) and legislation and regulations of
any EU Member State implementing such Acquired Rights Directive, and (ii) any
similar laws in any jurisdiction providing for an automatic transfer, by
operation of law, of employment in the event of a transfer of business.

Section 1.2 References; Interpretation. Unless the context otherwise requires:

(a) references in this Agreement to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement;

(b) references in this Agreement to any time shall be to the then prevailing New
York City, New York time unless otherwise expressly provided herein; and

(c) references to an individual as an “Employee” are descriptive only and are
not necessarily intended to mean that an individual is in fact an employee of
any Party.

Section 1.3 Relation to Other Documents. To the extent there is any
inconsistency between this Agreement and the terms of another agreement
pertaining to the Separation or Mergers (other than any Collective Bargaining
Agreement) that is the subject of this Agreement and such inconsistency
(i) arises in connection with or as a result of employment with or the
performance of services before or after the Separation for any member of the
Danaher Group, Newco Group or NetScout Group and (ii) relates to the allocation
of Liabilities attributable to the employment, service, termination of
employment or termination of service of all present or former Danaher employees
or Newco Employees or any of their dependents and beneficiaries (and any
alternate payees in respect thereof) and other service providers (including any
individual who is, or was or is determined to be an independent contractor,
temporary employee, temporary service worker, consultant, freelancer, agency
employee, leased employee, on-call worker, incidental worker, or non-payroll
worker or in any other employment, non-employment, or retainer arrangement, or
relationship with any member of the Danaher Group or the Newco Group), the terms
of this Agreement shall prevail.

 

10



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Assumption and Retention of Liabilities; Related Assets.

(a) Effective as of the Separation Time, except as otherwise expressly provided
for in this Agreement, Danaher shall, or shall cause one or more members of the
Danaher Group to, assume or retain, as applicable, and pay, perform, fulfill and
discharge, in due course in full, (i) all Liabilities under all Danaher Benefit
Arrangements, except for any such Liabilities relating to Newco Employees,
whenever incurred; (ii) subject to Section 2.1(b), all Liabilities with respect
to the employment, service, termination of employment or termination of service
of all employees and independent contractors (other than Newco Employees and
Newco Independent Contractors) of any member of the Danaher Group and their
dependents and beneficiaries (and any alternate payees in respect thereof);
(iii) all Liabilities relating to the transfer of Newco Employees from the
Danaher Group to the Newco Group that arise in respect of any applicable notice
and/or severance obligations or obligations to notify and/or consult in
compliance with a Collective Bargaining Agreement or applicable Law, including
but not limited to the Transfer Regulations; provided that any such Liabilities
do not arise because of a failure of any member of the Newco Group or NetScout,
as applicable, to offer or provide compensation or employee benefits as required
by this Agreement, other than Liabilities to the extent caused by an action, or
failure to act, by Danaher which in any case constitutes a breach of this
Agreement; and (iv) any other Liabilities or obligations expressly assigned to
Danaher or any of its Affiliates under this Agreement.

(b) Effective as of the Separation Time, except as otherwise expressly provided
for in this Agreement but notwithstanding the provisions of Section 2.1(a),
Newco shall, or shall cause one or more members of the Newco Group to, assume or
retain, as applicable, and pay, perform, fulfill and discharge, in due course in
full, (i) all Liabilities under all Danaher Benefit Arrangements relating to
Newco Employees, whenever incurred, and all Liabilities under Newco Benefit
Arrangements; (ii) all Liabilities with respect to the employment, service,
termination of employment or termination of service of all Newco Employees and
Newco Independent Contractors and their dependents and beneficiaries (and any
alternate payees in respect thereof); (iii) all Liabilities with respect to the
employment, service, termination of employment or termination of service of all
individuals who are not Newco Employees or Newco Independent Contractors but
where (and to the extent) the act or omission giving rise to such Liability
arose while such individual was employed in or providing substantial services to
the Communications Business; and (iv) any other Liabilities or obligations
expressly assigned to Newco or any of its Affiliates under this Agreement.

(c) From time to time after the Separation Time, the Parties shall promptly
reimburse one another, upon reasonable request of the Party requesting
reimbursement and the presentation by such Party of such substantiating
documentation as the other Party shall reasonably request, for the cost of any
obligations or Liabilities satisfied or assumed by the Party requesting
reimbursement or its Affiliates that are, or that have been made pursuant to
this Agreement, the responsibility of the other Party or any of its Affiliates.
Any such reimbursement shall be equal to the cost actually incurred by the Party
requesting reimbursement and shall be submitted to the other Party within 30
days of the payment by the Party requesting reimbursement.

 

11



--------------------------------------------------------------------------------

(d) Subject to applicable Law and the Tax Matters Agreement, Danaher shall
retain responsibility for all employee-related regulatory filings for reporting
periods ending at or prior to the Effective Time, except for Equal Employment
Opportunity Commission EEO-1 reports and affirmative action program (AAP)
reports and responses to Office of Federal Contract Compliance Programs (OFCCP)
submissions, for which Danaher shall provide data and information (to the extent
permitted by applicable Laws and consistent with Section 10.1) to Newco, which
shall be responsible for making such filings in respect of Newco Employees.

(e) Danaher shall be the responsible party for preparing and timely filing or
causing to be prepared and timely filed all Employment Tax Returns of any member
of the Danaher Group. Danaher shall be liable for all Employment Taxes due on
any such Employment Tax Return. Danaher, at its sole expense, shall have
exclusive control over the conduct and resolution of any audit, litigation,
contest, dispute, or other proceeding relating to Employment Taxes of any member
of the Danaher Group. Newco shall be the responsible party for preparing and
timely filing or causing to be prepared and timely filed all Employment Tax
Returns of any member of the Newco Group with respect to periods (or portions
thereof) following the Distribution Date. Newco shall be liable for all
Employment Taxes due on any such Employment Tax Return. Newco, at its sole
expense, shall have exclusive control over the conduct and resolution of any
audit, litigation, context, dispute, or other proceeding relating to Employment
Taxes of the Newco Group.

(f) Notwithstanding anything set forth in this Agreement to the contrary, to the
extent that any provision of this Agreement would require any member of the
Newco Group or the NetScout Group to assume any Liability or otherwise perform
any obligation in respect of a Delayed Transfer Newco Employee, such assumption
or performance shall not occur or otherwise become effective until the Delayed
Transfer Date applicable to such Delayed Transfer Newco Employee.

Section 2.2 Treatment of Compensation and Benefit Arrangements.

(a) Unless otherwise required by a Collective Bargaining Agreement and except as
otherwise expressly provided for in this Agreement, and subject to the Newco
Group’s obligations in relation to employees who transfer to the Newco Group at
the Separation Time pursuant to the Transfer Regulations, (i) for a period of
twelve (12) months following the Closing Date (or such shorter period as any
such Newco Employee is employed by NetScout or one of its Affiliates), NetScout
will provide or cause to be provided to each Newco Employee (A) a base salary or
hourly wage rate, as applicable, that is at least equal to the base salary or
hourly wage rate provided to such Newco Employee immediately prior to the
Separation Time and (B) a target annual cash bonus opportunity no less favorable
than the target annual cash bonus opportunity in effect for such Newco Employee,
if any, immediately prior to the Separation Time, and (ii) for a period
beginning within a reasonable period of time following the Closing Date and
ending on December 31 of the calendar year in which the Closing Date occurs (or
such shorter period as any such Newco Employee is employed by NetScout or one of
its Affiliates), NetScout will use its reasonable best efforts to provide or
cause to be provided to

 

12



--------------------------------------------------------------------------------

each Newco Employee health and welfare and retirement benefits that are no less
favorable than those provided by NetScout to similarly situated employees of
NetScout in the applicable jurisdiction as of the date hereof (which for U.S.
Newco Employees shall be determined by reference to the benefits as described in
the NetScout 2014 Summary of Benefits as may be amended for all NetScout U.S.
employees).

(b) Without limiting Section 2.2(a) and subject to the Newco Group’s obligations
in relation to employees who transfer to the Newco Group as of the Separation
Time pursuant to the Transfer Regulations and applicable Law, for a period of
twelve (12) months following the Effective Time, NetScout shall provide or cause
to be provided to each Newco Employee not covered by Collective Bargaining
Agreements severance benefits calculated in a manner no less favorable than
those such Newco Employee would have received upon a termination of employment
or service immediately prior to the Separation Time.

Section 2.3 Establishment of Newco Benefit Arrangements and Participation in
Danaher Benefit Arrangements. Prior to the Effective Time, any member of the
Newco Group may establish or maintain Newco Benefit Arrangements in accordance
with the provisions of Section 2.10 of this Agreement. Except as otherwise
expressly provided for in this Agreement or as otherwise expressly agreed to in
writing between the Parties, effective as of the Effective Time, (i) Newco and
each member of the Newco Group, to the extent applicable, shall cease to be a
Participating Company in any Danaher Benefit Arrangement and (ii) each Newco
Employee shall cease to participate in, be covered by, accrue benefits under, be
eligible to contribute to or have any rights under any Danaher Benefit
Arrangement (except to the extent of obligations that accrued before the
Effective Time and that remain a Liability of any member of the Danaher Group
pursuant to this Agreement), and Danaher and Newco shall take all necessary
action to effectuate each such cessation. Notwithstanding the above, and in the
event it is not administratively feasible or practicable to provide coverage to
Newco Employees immediately as of the Effective Time under NetScout Benefit
Arrangements (as determined by NetScout), Danaher will confer with NetScout
regarding the provision of continued coverage for Newco Employees in Danaher
Benefits Arrangements after the Effective Time on terms and conditions
satisfactory to Danaher.

Section 2.4 Service Recognition. Effective as of the Effective Time, and in
addition to any applicable obligations under the Transfer Regulations or other
applicable Law, NetScout shall, and shall cause each member of the NetScout
Group to, give each Newco Employee full credit for purposes of eligibility,
vesting, and determination of level of benefits under any NetScout Benefit
Arrangement for such Newco Employee’s service with any member of the Danaher
Group or Newco Group or any predecessor thereto prior to the Effective Time, to
the same extent such service was recognized by the applicable Danaher Benefit
Arrangement immediately prior to the Effective Time; provided, that, such
service shall not be recognized to the extent such recognition would result in
the duplication of benefits. In addition, and without limiting the generality of
the foregoing provisions of this Section 2.4, (i) NetScout shall use reasonable
efforts to cause each Newco Employee to be immediately eligible to participate,
without any waiting time, in any and all NetScout Benefit Arrangements to the
extent coverage under the NetScout Benefit Arrangement is provided by NetScout
to similarly situated employees in the applicable jurisdiction as of the
Effective Time, (ii) for purposes of each NetScout Benefit Arrangement that is a
medical, dental or vision benefit plan, NetScout shall use

 

13



--------------------------------------------------------------------------------

reasonable efforts to cause all pre-existing condition exclusions and
actively-at-work requirements of such NetScout Benefit Arrangement to be waived
for such employee and his or her covered dependents, and (iii) NetScout shall
use reasonable efforts to cause any eligible expenses incurred by such employee
and his or her covered dependents during the portion of the plan year of the
Danaher Benefit Arrangement ending on the date such employee’s participation in
the corresponding NetScout Benefit Arrangement begins to be taken into account
under such NetScout Benefit Arrangement for purposes of satisfying all
deductible, coinsurance and maximum out-of pocket requirements applicable to
such employee and his or her covered dependents for the applicable plan year as
if such amounts had been paid in accordance with the NetScout Benefit
Arrangement.

Section 2.5 Collective Bargaining Agreements. Notwithstanding anything in this
Agreement to the contrary, prior to the Effective Time, Danaher and Newco shall,
to the extent required by applicable Law, take or cause to be taken all actions
that are necessary (if any) for Newco or a member of the Newco Group to continue
to maintain or to assume and honor any Collective Bargaining Agreements and any
pre-existing collective bargaining relationships (in each case including
obligations that arise in respect of the period both before and after the date
of employment by the Newco Group) in respect of any Newco Employees and any
Employee Representatives. As of the Effective Time, NetScout shall, or shall
cause Newco or a member of the Newco Group to continue to maintain or to assume
and honor, to the extent required by applicable Law, all Collective Bargaining
Agreements and pre-existing collective bargaining relationships (in each case
including obligations that arise in respect of the period both before and after
the date of a Newco Employee’s employment by the Newco Group) applicable to any
Newco Employee immediately before the Effective Time. Nothing in this Agreement
is intended to alter the provisions of any Collective Bargaining Agreement or
modify in any way the obligations of the Danaher Group or the Newco Group to any
Employee Representative or any other Person as described in such agreement.

Section 2.6 No Acceleration of Benefits. Except as otherwise provided in this
Agreement, no provision of this Agreement shall be construed to create any
right, or accelerate vesting or entitlement, to any compensation or benefit
whatsoever on the part of any Newco Employee or other former, current or future
employee of the Danaher Group or Newco Group under any Benefit Arrangement of
the Danaher Group or Newco Group.

Section 2.7 Amendment Authority. Except as otherwise provided in this Agreement,
nothing in this Agreement is intended to prohibit any member of the Danaher
Group, Newco Group or NetScout Group from amending or terminating any employee
benefit plans, policies or compensation programs at any time on or after the
Separation Date.

Section 2.8 No Commitment to Employment or Benefits. Nothing contained in this
Agreement shall be construed as a commitment or agreement on the part of any
individual to continue employment with the Danaher Group, Newco Group or
NetScout Group or, except as otherwise provided in this Agreement, as a
commitment on the part of the Danaher Group, Newco Group or NetScout Group to
continue the employment, compensation, or benefits of any individual for any
period or to provide any recall or similar rights to an individual on layoff or
any type of leave of absence. This Agreement is solely for the benefit of the
Danaher Group, Newco Group and NetScout Group and, except to the extent
otherwise expressly provided

 

14



--------------------------------------------------------------------------------

herein, nothing in this Agreement, express or implied, is intended to confer any
rights, benefits, remedies, obligations or Liabilities under this Agreement upon
any Person, including any Newco Employee or other current or former employee,
officer, director or contractor of the Danaher Group, Newco Group or NetScout
Group, other than the Parties and their respective successors and assigns.

Section 2.9 Certain Employment Transfers.

(a) Danaher shall use reasonable best efforts to cause each Newco Employee to be
employed by a member of the Newco Group at the Separation Time in accordance
with applicable Law. Danaher Group and Newco Group agree to execute, and to seek
to have the applicable Newco Employees execute, such documentation, if any, as
may be necessary to reflect the transfer of employment described in this
Section 2.9. NetScout shall provide the information, within reason, as requested
by Danaher and its Affiliates in sufficient time to enable Danaher and its
Affiliates to meet their information and consultation requirements pursuant to
the Transfer Regulations, any Collective Bargaining Agreement or otherwise,
provided that any such requests are timely received.

(b) Automatic Transfer Employees shall not be terminated upon the Separation
Time, but rather the rights, powers, duties, liabilities and obligations of
Danaher (or the appropriate member of the Danaher Group) to such employees with
respect to their material terms of employment in force immediately before the
Separation Date shall be transferred to the appropriate member of the Newco
Group, but only to the extent required by, and only then in accordance with,
applicable Law.

(c) For Non-Automatic Transfer Employees outside of the United States where the
transfer of employment is by way of termination/resignation and re-hire, the
appropriate member of the Newco Group shall offer employment to each such
employee effective on the Separation Date. Each such offer will be at such
employee’s same location and same base salary as is in effect immediately before
the Separation Date and otherwise on substantially the same terms and conditions
of employment in the aggregate as was provided by the appropriate member of the
Danaher Group immediately before the Separation Date, and which shall comply
with the requirements of Section 2.2 to the extent permitted by Law. For
Non-Automatic Transfer Employees outside of the United States where the transfer
of employment is by way of employer substitution, the appropriate member of the
Danaher Group shall effectuate an employer substitution on the Separation Date
with respect to the employees, in accordance with applicable Law, pursuant to
which each appropriate member of the Newco Group will employ the employees, and
will acknowledge and accept all rights, obligations, duties, and
responsibilities with respect to such employees as of the Separation Date. Such
employer substitution shall comply with the requirements of Section 2.2, the
extent permitted by Law.

(d) Notwithstanding anything set forth in this Agreement to the contrary, the
provisions of this Section 2.9 will not apply to any Delayed Transfer Newco
Employee until the Delayed Transfer Date applicable to such Delayed Transfer
Newco Employee, unless otherwise required by Law.

 

15



--------------------------------------------------------------------------------

(e) To the extent a Newco Employee objects, rejects or refuses to transfer to
Newco Group (a “Transfer Objection”), such employee shall remain employed by
Danaher, or the appropriate member of the Danaher Group, to the extent permitted
by Law. To the extent a Newco Employee transfers to Newco Group despite such
employee’s Transfer Objection, provided that the Transfer Objection is not due
to NetScout’s failure to comply with any of its obligations under this
Agreement, Danaher shall reimburse and otherwise fully indemnify NetScout for
any Liabilities arising out of the subsequent termination or separation of
employment of such Newco Employee, including the costs of notice and severance,
arising or resulting from such employee’s objection, rejection or refusal to
transfer. NetScout shall take all reasonable steps to minimize such Liabilities
including giving Danaher the opportunity to re-employ such individual.

Section 2.10 Identification of Newco Employees and Independent Contractors.

(a) Each employee of, or independent contractor providing services to, Danaher’s
Arbor Networks business or Danaher’s Tektronix Communications business
immediately prior to the Separation Time shall automatically be treated as a
Newco Employee or Newco Independent Contractor hereunder, respectively.

(b) With respect to identifying which employees and independent contractors of
Danaher’s Fluke Network’s business who are not fully dedicated to the
Communications Business should be treated as a Newco Employee or Newco
Independent Contractor, respectively, (the “Potential Transferees”), the Parties
agree to establish a human resources integration team (“Integration Team”) not
later than one (1) month following the date of this Agreement consisting from
time to time of eight (8) individuals (or such other number as agreed by the
Parties), one-half of whom are employees of Danaher as designated by the vice
president of human resources of Danaher and one half of whom are employees of
NetScout as designated by the vice president of human resources of NetScout or
other designee as determined by NetScout. Such integration team shall work in
good faith to identify and resolve any dispute regarding whether a Potential
Transferee should be designated as a Newco Employee or Newco Independent
Contractor (a “Designated Person”) or as a Danaher employee not designated as a
Newco Employee or Newco Independent Contractor (a “Non-Designated Person”), with
a goal of providing the Newco Group with sufficient operational and management
employees and service providers to operate and manage the Communications
Business on a reasonable basis in the opinion of Danaher based upon its
experience of operating the Communications Business. To the extent such human
resources integration team is unable to agree on the identity of Newco Employees
and/or Newco Independent Contractors not later than two (2) months prior to the
contemplated Separation Time, the respective chief human resources officers of
Danaher and NetScout shall act in good faith to resolve such disagreement not
later than the Closing Date. If such disagreement cannot be resolved in good
faith, then the vice president of human resources of Danaher shall make the
final determination. Notwithstanding the foregoing provisions of this
Section 2.10 or the definition of “Newco Employee” or “Newco Independent
Contractor” to the contrary, the identification of Newco Employees and Newco
Independent Contractors shall be made subject to and in accordance with the
provisions of any applicable collective bargaining obligation and Collective
Bargaining Agreement and otherwise in accordance with applicable Law.
Additionally, to the extent any member of the Newco Group desires to adopt or
maintain a Newco Benefit Arrangement on behalf of Newco Employees prior to the
Effective Time, the

 

16



--------------------------------------------------------------------------------

terms and conditions of any such Newco Benefit Arrangement must be approved and
authorized by the Integration Team. If the Integration team is unable to agree
on the establishment or terms and conditions of a Newco Benefit Arrangement, the
respective chief human resources officers of Danaher and NetScout shall act in
good faith to resolve such disagreement as soon as practicable.

Section 2.11 Information and Consultation.

(a) Following entry into this Agreement, Danaher shall and shall cause its
Subsidiaries and each member of the Newco Group that is to employ any Newco
Employee to comply with all requirements and obligations to inform, consult or
otherwise notify any Newco Employees or Employee Representatives in relation to
the Separation, Distribution, Mergers and any other consequence of the
transactions contemplated by Distribution Agreement and the Merger Agreement,
whether required pursuant to any Collective Bargaining Agreement, the Transfer
Regulations or other applicable Law.

(b) NetScout shall and shall cause its Subsidiaries and Merger Sub to comply
with all requirements and obligations to inform, consult or otherwise notify any
NetScout Group employees or any representatives of them in relation to the
Merger and any other consequence of the transactions contemplated by this
Agreement and the Merger Agreement whether required pursuant to any collective
bargaining agreement applicable to NetScout employees, the Transfer Regulations
or other applicable Law.

Section 2.12 Certain Requirements. Notwithstanding anything in this Agreement to
the contrary, if the terms of a Collective Bargaining Agreement or applicable
Law require that any assets or Liabilities be retained by the Danaher Group or
transferred to or assumed by the Newco Group or NetScout in a manner that is
different from that set forth in this Agreement, such retention, transfer or
assumption shall be made in accordance with the terms of such Collective
Bargaining Agreement or applicable Law and shall not be made as otherwise set
forth in this Agreement.

Section 2.13 Sharing of Information. On and after the date hereof and in each
case to the extent permitted by applicable Law, Danaher shall, and shall cause
each member of the Danaher Group to use reasonable efforts to (i) share any
materials and documents with Newco and NetScout that are reasonably determined
to be necessary to permit Newco and NetScout to effectuate the provisions of
this Agreement and (ii) make available any Newco Employees to Newco and NetScout
for purposes of making any communications to such Newco Employees relating to
the provisions of this Agreement; provided that Danaher shall be permitted to
have a representative present at any meeting between Newco or NetScout and a
Newco Employee that occurs prior to the Effective Time.

ARTICLE III

DEFINED BENEFIT PLANS

Section 3.1 U.S. Retirement Plan Participation. Danaher shall retain all assets
and Liabilities relating to the Danaher U.S. Retirement Plan, including
Liabilities in respect of

 

17



--------------------------------------------------------------------------------

pension benefits accrued thereunder by Newco Employees through the Effective
Time. No assets or Liabilities of a Danaher U.S. Retirement Plan shall be
transferred to a retirement plan maintained by Newco, NetScout or any of their
respective Affiliates following the Effective Time. No Newco Employee will
accrue benefits under the Danaher U.S. Retirement Plan after the Effective Time.

Section 3.2 Non-U.S. Retirement Plan Participation.

(a) Subject to any Collective Bargaining Agreement and applicable Law, effective
as of the Effective Time, the participation of each Newco Employee who is a
participant in a Danaher Non-U.S. Retirement Plan shall automatically cease and
no Newco Employee shall thereafter accrue any benefits under any such Danaher
Non-U.S. Retirement Plan.

(b) To the extent required by applicable Law, NetScout shall, or shall cause a
member of the NetScout Group to, use its reasonable efforts to establish or
maintain one or more defined benefit retirement plans (such defined benefit plan
or plans, the “NetScout Non-U.S. Retirement Plans”) in which each Newco Employee
who participated in a Danaher Non-U.S. Retirement Plan immediately prior to the
Separation Time will be eligible to participate as soon as practicable following
the Effective Time, with terms substantially similar to the terms of the
applicable Danaher Non-U.S. Retirement Plan as in effect immediately prior to
the Separation Time. To the extent required by Law, Danaher shall cause the
Danaher Non-U.S. Retirement Plans to transfer (and NetScout shall cause the
NetScout Non-U.S. Retirement Plans to accept a transfer of) Liabilities in
respect of the obligations to or otherwise in respect of Newco Employees under
the Danaher Non-U.S. Retirement Plans and Danaher shall cause the Danaher
Non-U.S. Retirement Plans to transfer (and NetScout shall cause the NetScout
Non-U.S. Retirement Plans to accept a transfer of) assets in an amount equal to
the Liabilities so transferred (such transfers, the “Pension Transfers”). In the
event that a Danaher Non-U.S. Retirement Plan is unable to transfer assets in an
amount equal to the Liabilities transferred in connection with the Pension
Transfers, Danaher shall transfer to NetScout an amount of cash equal to the
difference between the Liabilities transferred under the Pension Transfers and
the assets transferred under the Pension Transfers. The Pension Transfers shall
be effected in accordance with applicable Law and local custom and practice;
provided that if the mechanism for transfer of such assets and Liabilities is
not mandated by applicable Law, then the assets and Liabilities relating to
Newco Employees in respect of any applicable Danaher Non-U.S. Retirement Plan in
such jurisdiction will be transferred on a projected benefit obligation basis as
determined in accordance with U.S. Generally Accepted Accounting Principles and
based on the applicable discount rates used in the most recent financial
statements relating to the applicable Danaher Non-U.S. Retirement Plan (updated
as of the Effective Time). Danaher shall use commercially reasonable efforts to
provide that all assets transferred in accordance with this subsection (b) shall
be transferred in the form of cash, insurance contracts or marketable securities
unless otherwise required by applicable Law. NetScout shall be responsible for
any and all Liabilities (including Liability for funding) and other obligations
with respect to the NetScout Non-U.S. Retirement Plans.

(c) To the extent required by applicable Law, and subject to any Collective
Bargaining Agreement, effective as of the Effective Time, NetScout or NetScout
Group member

 

18



--------------------------------------------------------------------------------

shall assume sponsorship of, and shall retain or assume all assets and benefit
Liabilities relating to, any Danaher Non-U.S. Retirement Plan in which all
participants immediately prior to the Effective Time are Newco Employees or
Newco Benefit Arrangement that is a defined benefit retirement plan. If the
assets held by any Danaher Non-U.S. Retirement Plan or Newco Benefit Arrangement
assumed or retained under this Section 3.2(c) are less than the Liabilities
accrued under such Danaher Non-U.S. Retirement Plan or Newco Benefit Arrangement
(determined on a projected benefit obligation basis), Danaher shall transfer to
NetScout an amount of cash equal to the difference between the assets held by
such Danaher Non-U.S. Retirement Plan or Newco Benefit Arrangement and such
Liabilities. Danaher shall indemnify, defend and hold harmless the NetScout
Indemnitees and the Newco Indemnitees for any Losses or Liabilities (other than
Liabilities for benefit payments) related to or arising under any Danaher
Non-U.S. Retirement Plan or Newco Benefit Arrangement assumed or retained under
this Section 3.2(c) which are related to any act or omission or operation of
such Danaher Non-U.S. Retirement Plan or Newco Benefit Arrangement occurring
prior to the Effective Time.

(d) Except as specifically provided in this Section 3.2, no member of the
NetScout Group shall have any Liability with respect to any Danaher Non-U.S.
Retirement Plan or other Danaher Benefit Arrangement that is a defined benefit
retirement plan (including for the avoidance of doubt any “Section 75” debt
arising from any Danaher Benefit Arrangement that is a United Kingdom retirement
plan).

ARTICLE IV

DEFINED CONTRIBUTION PLANS

Section 4.1 U.S. Savings Plan Participation.

(a) Effective as of the Effective Time, (i) the participation of each Newco
Employee who is a participant in a Danaher U.S. Savings Plan shall automatically
cease and (ii) Danaher shall cause each such Newco Employee to become fully
vested in such Newco Employee’s account balances under such Danaher U.S. Savings
Plan.

(b) Effective no later than the Effective Time, NetScout shall, or shall cause a
member of the NetScout Group to, use its reasonable effort to establish or
maintain one or more defined contribution savings plans and related trusts that
satisfy the requirements of Sections 401(a) and 401(k) of the Code (such defined
contribution savings plan or plans, the “NetScout U.S. Savings Plans”) in which
each Newco Employee who participated in a Danaher U.S. Savings Plan immediately
prior to the Separation Time will be eligible to participate as of the Effective
Time, with terms that are fully equivalent to those provided by NetScout to
similarly situated employees of NetScout as of the Effective Time.

(c) NetScout shall use reasonable efforts, or shall cause a member of the
NetScout Group to use reasonable efforts, to take all necessary actions to cause
the applicable NetScout U.S. Savings Plan in which a Newco Employee is eligible
to participate to permit each such Newco Employee to make rollover contributions
of “eligible rollover distributions” (within the meaning of Section 401(a)(31)
of the Code and inclusive of any loans), in the form of cash, notes or shares of
Danaher Common Stock, as applicable, in an amount equal to the full account
balance distributed to such Newco Employee from the Danaher U.S. Savings Plan to
the applicable NetScout U.S. Savings Plan.

 

19



--------------------------------------------------------------------------------

(d) NetScout shall cause the NetScout U.S. Savings Plan to provide that all
shares of Danaher Common Stock transferred into the NetScout U.S. Savings Plan
in connection with Section 4.1(c) shall, to the extent still held under the
NetScout U.S. Savings Plan, be maintained under the NetScout U.S. Savings Plan
in compliance with all requirements of ERISA and applicable Laws; provided that
NetScout shall not be required to permit the investment of contributions made
after the Closing Date into Danaher Common Stock, but will be required to permit
Newco Employees who participate in the NetScout U.S. Savings Plan to continue to
hold shares of Danaher Common Stock transferred into the NetScout U.S. Savings
Plan in connection with Section 4.1(c) through a self-directed brokerage account
under the NetScout U.S. Savings Plan.

Section 4.2 Non-U.S. Savings Plan Participation.

(a) Subject to any Collective Bargaining Agreement and applicable Law, effective
as of the Effective Time, the participation of each Newco Employee who is a
participant in a Danaher Non-U.S. Savings Plan shall automatically cease and no
Newco Employee shall thereafter accrue any benefits under any such Danaher
Non-U.S. Savings Plan.

(b) To the extent required by applicable Law, NetScout shall, or shall cause a
member of the NetScout Group to, establish or maintain one or more plans in
which each Newco Employee who participated in a Danaher Non-U.S. Savings Plan
immediately prior to the Separation Time will be eligible to participate as of
the Effective Time, with terms (excluding employer contributions) no less
favorable than the terms of the applicable Danaher Non-U.S. Savings Plan as in
effect immediately prior to the Separation Time (such plan or plans, the
“NetScout Non-U.S. Savings Plans”). To the extent required by Law, Danaher shall
cause the Danaher Non-U.S. Savings Plans to transfer (and NetScout shall cause
the NetScout Non-U.S. Savings Plans to accept a transfer of) Liabilities in
respect of the obligations to or otherwise in respect of Newco Employees under
the Danaher Non-U.S. Savings Plans and Danaher shall cause the Danaher Non-U.S.
Savings Plans to transfer (and NetScout shall cause the NetScout Non-U.S.
Savings Plans to accept a transfer of) assets in an amount equal to the
Liabilities so transferred (such transfers, the “Savings Transfers”). In the
event that a Danaher Non-U.S. Savings Plan is unable to transfer assets in an
amount equal to the Liabilities transferred in connection with the Savings
Transfers, Danaher shall transfer to NetScout an amount of cash equal to the
difference between the Liabilities transferred under the Savings Transfers and
the assets transferred under the Savings Transfers. Except as otherwise agreed
by the Parties after the date hereof, such transfer shall be effected in
accordance with applicable Law and local custom and practice. NetScout shall be
responsible for any and all Liabilities (including Liability for funding) and
other obligations with respect to the NetScout Non-U.S. Savings Plans.

(c) To the extent required by applicable Law, and subject to any Collective
Bargaining Agreement, effective as of the Effective Time, NetScout shall assume
sponsorship of, and shall retain or assume all assets and benefit Liabilities
relating to any Danaher Non-U.S. Savings Plan in which all participants
immediately prior to the Effective Time are Newco Employees or Newco Benefit
Arrangement that is a defined contribution plan. Danaher shall

 

20



--------------------------------------------------------------------------------

indemnify, defend and hold harmless the NetScout Indemnitees and the Newco
Indemnitees for any Losses or Liabilities (other than Liabilities for benefit
payments) related to or arising under any Danaher Non-U.S. Savings Plan or Newco
Benefit Arrangement assumed or retained under this Section 4.2(c) which are
related to any act or omission or operation of such Danaher Non-U.S. Savings
Plan or Newco Benefit Arrangement occurring prior to the Effective Time.

(d) Except as specifically provided in this Section 4.2, no member of the
NetScout Group shall have any Liability with respect to any Danaher Non-U.S.
Savings Plan or other Danaher Benefit Arrangement that is a retirement plan.

ARTICLE V

HEALTH AND WELFARE PLANS

Section 5.1 Health and Welfare Plan Participation. Subject and in addition to
the Newco Group’s obligations in relation to employees who transfer to Newco
Group at the Separation Time pursuant to the Transfer Regulations, effective no
later than the Effective Time, NetScout shall or shall cause a member of the
NetScout Group to use reasonable efforts to establish or maintain health and
welfare plans (which term shall be limited to medical, dental, vision,
disability and life insurance coverage) for the benefit of each Newco Employee
with terms that are fully equivalent to those provided by NetScout to similarly
situated employees of NetScout in the applicable jurisdiction as of the
Effective Time (which for U.S. Newco Employees shall be determined by reference
to the benefits as described in the NetScout 2014 Summary of Benefits as may be
amended for all NetScout U.S. employees).

Section 5.2 Certain Liabilities.

(a) With respect to employee welfare and fringe benefits, (i) Danaher shall
fully perform, pay and discharge, under the Danaher Welfare Plans, all claims of
Newco Employees that are incurred but not paid prior to the Effective Time and
(ii) NetScout shall fully perform, pay and discharge, under the NetScout Welfare
Plans, from and after the Effective Time, all claims of Newco Employees that are
incurred from and after the Effective Time under the applicable Newco Benefit
Arrangement.

(b) For purposes of this Section 5.2, a claim or Liability is deemed to be
incurred (i) with respect to medical, dental, vision and/or prescription drug
benefits, upon the rendering of health services giving rise to such claim or
Liability, (ii) with respect to life insurance, accidental death and
dismemberment and business travel accident insurance, upon the occurrence of the
event giving rise to such claim or Liability and (iii) with respect to
disability benefits, upon the date of an individual’s disability, as determined
by the disability benefit insurance carrier or claim administrator, giving rise
to such claim or Liability.

Section 5.3 Time-Off Benefits. Unless otherwise required in a Collective
Bargaining Agreement or by applicable Laws, (i) Newco shall credit each Newco
Employee as of the Separation Time with the amount of accrued but unused
vacation time, paid time off and other time-off benefits as such Newco Employee
had with Danaher Group as of immediately before the Separation Time,
(ii) NetScout shall cause each Newco Employee to be eligible to use on or

 

21



--------------------------------------------------------------------------------

before December 31 of the year following the Effective Time any accrued but
unused vacation time, paid time off and other time-off benefits as such Newco
Employee had with Danaher as of immediately before the Effective Time to the
extent in excess of the amount that would have been available to the Newco
Employee had the Newco Employee’s service with Newco been treated as service
with NetScout, (iii) NetScout may cause each Newco Employee to forfeit any
excess amount not used in accordance with the foregoing clause (ii), and (iv) as
of the Effective Time, each Newco Employee shall be subject to NetScout’s
vacation policy (pro-rated as of the Effective Time) for the year in which the
Closing occurs; provided, however, that NetScout shall provide Newco Employees
with credit for employment service with Danaher for purposes of determining each
Newco Employee’s eligibility for and future accruals of vacation days under the
NetScout vacation policy. Time-off benefits for Newco Employees will be fully
equivalent to those provided by NetScout to similarly situated employees of
NetScout in the applicable jurisdiction as of the date hereof (which for U.S.
Newco Employees shall be determined by reference to the benefits as described in
the NetScout 2014 Summary of Benefits as may be amended for all NetScout U.S.
employees).

ARTICLE VI

EXECUTIVE BENEFIT PLANS

Section 6.1 Non-Qualified Deferred Compensation Plans. Effective as of the
Effective Time, the active participation of each Newco Employee who is a
Participant in a Danaher NQDC Plan shall cease. NetScout shall have no
obligation to establish and maintain a NQDC Plan for the benefit of Newco
Employees and Danaher shall retain all assets and Liabilities in respect of the
Danaher NQDC Plan.

ARTICLE VII

TREATMENT OF DANAHER EQUITY AWARDS

Section 7.1 Retained Danaher Equity Awards.

(a) Treatment of Vested Danaher Options. Each Danaher Option that is vested and
exercisable as of immediately before the Effective Time shall remain exercisable
for a period of ninety (90) days commencing on the day immediately following the
Closing Date, or, in the case of a Danaher Option held by a Delayed Transfer
Newco Employee, for ninety (90) days after the date such individual becomes a
Newco Employee, provided that in no event shall any such Danaher Option remain
exercisable after the expiration of its term. Any such Danaher Option that
remains unexercised as of the end of such ninety (90) day period shall terminate
and be forfeited without the payment of any consideration to the holder thereof.

(b) Treatment of Unvested Danaher Options Scheduled to Vest Prior to August 4,
2015. If the Closing Date occurs before August 4, 2015, each Danaher Option that
is scheduled to vest in accordance with its terms on or after the Closing Date
but on or before August 4, 2015, shall continue to vest in accordance with its
terms and shall remain exercisable for a period of ninety (90) days commencing
on the day immediately following the vesting date of such Danaher Option, or, in
the case of a Danaher Option held by a Delayed Transfer Newco

 

22



--------------------------------------------------------------------------------

Employee, ninety (90) days after such individual becomes a Newco Employee,
provided that in no event shall any such Danaher Option remain exercisable after
the expiration of its term. Any such Danaher Option that remains unexercised as
of the end of such ninety (90) day period shall terminate and be forfeited
without the payment of any consideration to the holder thereof.

(c) Treatment of Unvested Danaher Restricted Stock Units Scheduled to Vest Prior
to August 4, 2015. If the Closing Date occurs before August 4, 2015, each
Danaher Restricted Stock Unit that is scheduled to vest in accordance with its
terms on or after the Closing Date but on or before August 4, 2015, shall
continue to vest and shall be settled in accordance with its terms.

(d) Tax and Regulatory Compliance for Retained Danaher Equity Awards. To the
extent any member of the Newco Group is subject to Tax withholding, reporting,
remitting or payment obligations or any regulatory filing obligation in
connection with the Retained Danaher Equity Awards, the Parties agree to
cooperate to ensure that such obligations are met and that any Employment Taxes
payable by any member of the Newco Group in connection with such Retained
Danaher Equity Award shall be paid by Danaher.

Section 7.2 Cancelled Danaher Equity Awards. Each (i) Danaher Option that is
unvested as of immediately before the Effective Time, or, in the case of a
Danaher Option held by a Delayed Transfer Newco Employee that is unvested as of
the date such individual becomes a Newco Employee, (other than with respect to
any such Danaher Option that is subject to Section 7.1(b) hereof) (together, the
“Cancelled Danaher Options”) and (ii) Danaher Restricted Stock Unit that is
unvested as of immediately before the Effective Time, or in the case of a
Danaher Restricted Stock Unit held by a Delayed Transfer Newco Employee that is
unvested as of the date such individual becomes a Newco Employee (other than
with respect to any such Danaher Option that is subject to Section 7.1(c)
hereof) (together, the “Cancelled Danaher Restricted Stock Units” and together
with the Cancelled Danaher Options, the “Cancelled Danaher Equity Awards”)
shall, effective as of immediately before the Effective Time or as of the date a
Delayed Transfer Newco Employee becomes a Newco Employee, as applicable, be
cancelled by Danaher without the payment by Danaher of any consideration to the
holder thereof.

Section 7.3 NetScout Retention Awards. NetScout will, as soon as practicable
following the Closing Date, and in any event within thirty (30) days after the
Closing Date, or, in the case of a Delayed Transfer Newco Employee who becomes a
Newco Employee after the Closing Date, within thirty (30) days after such
individual becomes a Newco Employee, provide the following to each Newco
Employee who is a holder of a Cancelled Danaher Equity Award:

(a) A cash retention award with a value equal to one-half of such Newco
Employee’s Cancelled Danaher Equity Award Value, payable on the later of (i) the
first anniversary of the Closing Date and (ii) August 4, 2016, in each case
subject to the Newco Employee’s continued employment with Newco, NetScout or a
member of the NetScout Group through the applicable date and payable no later
than ten (10) Business Days thereafter. Danaher shall, within twenty
(20) Business Days following the date on which NetScout provides it with written
evidence of the making of such cash retention payments, pay to NetScout or the
applicable member of the NetScout Group an amount equal to (i) the sum of such
cash retention

 

23



--------------------------------------------------------------------------------

payments and any Employment Taxes payable by NetScout or the applicable member
of the NetScout Group in connection therewith, less (ii) the value of any item
of loss, deduction or credit or any other item which decreases Taxes paid or
payable or increases Tax basis realizable by NetScout and any member of the
NetScout Group as a result of the payment of the such cash retention payments
and any related Employment Taxes (the “Tax Benefit Amount”). The amount of such
Employment Taxes and the Tax Benefit Amount shall be reasonably determined in
good faith by NetScout in consultation with Danaher; and

(b) A number of NetScout Restricted Stock Units (rounded up to the nearest whole
share) equal to the quotient of (i) no less than one-half of such Newco
Employee’s Cancelled Danaher Equity Award Value and (ii) the NetScout Closing
Trading Price; provided, however, that notwithstanding the above, the maximum
aggregate value of the NetScout Restricted Stock Units that will be awarded
under this Section 7.3(b) will not exceed $15 million (“RSU Cap”), where the
“value” of a NetScout Restricted Stock Unit for this purpose is equal to the
NetScout Closing Trading Price. The NetScout Restricted Stock Units granted in
accordance with this Section 7.3(b) shall be subject to the terms and conditions
of the applicable stock plan maintained by NetScout pursuant to which they are
granted and an award agreement provided by NetScout thereunder. If the RSU Cap
applies, the reduction to the number of NetScout Restricted Stock Units awarded
with respect to each Cancelled Danaher Equity Award will occur on a pro rata
basis.

Section 7.4 Necessary Actions. The Parties shall, as soon as practicable after
the date hereof and in no event later than the Business Day prior to the Closing
Date, take all actions as may be necessary to implement the provisions of this
Section 7, including adopting any necessary resolutions and making any required
plan amendments and award modifications and obtaining any required consents from
Newco Employees.

Section 7.5 Adjustments. Each Danaher Option and Danaher Restricted Stock Unit
shall at all times remain subject to adjustment in accordance with the terms and
conditions of the applicable Danaher Stock Plan and award agreement.

Section 7.6 SEC Registration. All shares of common stock of NetScout to be
issued in respect of the NetScout Restricted Stock Units shall be subject to an
effective registration statement on Form S-8 (or another appropriate form)
maintained by NetScout. NetScout shall use reasonable best efforts to keep such
registration statement effective (and maintain the current status of the
prospectus required thereby) for so long as any such NetScout Restricted Stock
Units remain outstanding.

Section 7.7 Compliance. In the event that the treatment specified in this
Section 7 hereof does not comply with applicable Law or results in adverse Tax
consequences to the Parties or any Newco Employees (or if it would be onerous,
as determined by NetScout, to comply with applicable Law in order to provide
such treatment), the Parties agree to negotiate in good faith alternative
treatment that complies with applicable Law and does not result in adverse Tax
consequences to the Parties or any Newco Employees.

 

24



--------------------------------------------------------------------------------

ARTICLE VIII

ADDITIONAL COMPENSATION MATTERS

Section 8.1 Workers’ Compensation Liabilities. Effective as of the Effective
Time, NetScout shall assume all Liabilities (other than any Liabilities related
to medical or other similar services performed, or compensation in respect of
lost work for periods, prior to the Effective Time) for Newco Employees related
to any and all workers’ compensation claims and coverage, whether arising under
any law of any state, territory, or possession of the U.S. or the District of
Columbia, and arising at or after the Effective Time, and NetScout shall be
fully responsible for the administration of all such claims. If NetScout is
unable to assume any such Liability or the administration of any such claim
because of the operation of applicable state law or for any other reason,
Danaher shall retain such Liabilities and NetScout shall reimburse and otherwise
fully indemnify Danaher for all such Liabilities, including the costs of
administering the plans, programs or arrangements under which any such
Liabilities have accrued or otherwise arisen. Danaher shall retain all
Liabilities for workers’ compensation claims to the extent arising prior to the
Effective Time.

Section 8.2 Code Sections 162(m)/409A. Notwithstanding anything in this
Agreement to the contrary, the Parties agree to negotiate in good faith
regarding the need for any treatment different from that otherwise provided
herein with respect to the payment of compensation to ensure that (i) a federal
income Tax deduction for the payment of such compensation is not limited by
reason of Section 162(m) of the Code, and (ii) the treatment of such
compensation does not cause the imposition of a Tax under Section 409A of the
Code. In no event, however, will any Party be liable to another in respect of
any Taxes imposed under, or any other costs or Liabilities relating to,
Section 409A of the Code or the denial of any Tax deduction by reason of
Section 162(m) of the Code.

Section 8.3 Certain Payroll and Bonus Matters.

(a) Post-Distribution Payroll for Pre-Distribution Service. In the case of each
Newco Employee, the employer of such individual as of immediately before the
Closing Date shall be responsible for paying (and the W-2 and other payroll
reporting obligations for) the payroll amount due to such individual for the
payroll period (or portion thereof) ending on the Closing Date, unless otherwise
agreed to by Danaher and NetScout.

(b) Annual Bonus Programs. As soon as practicable following the Effective Time,
Danaher shall for each Newco Employee either (i) pay to NetScout or Newco who
shall apply for the benefit of the relevant Newco Employee; or (ii) reimburse
NetScout or Newco, in either case an amount equal to (A) for the fiscal year
ending immediately prior to the Effective Time, any accrued but unpaid bonus for
an Newco Employee and (B) for the fiscal year in which the Effective Time
occurs, the product of (1) the annual cash incentive bonus (if any) the Newco
Employee could have earned for the year during which the Effective Time occurs
based on projected actual performance for the full year as determined by Danaher
in good faith as of the Effective Time and (2) a fraction, the numerator of
which is the number of days elapsed in the applicable bonus period through the
Effective Time and the denominator of which is 365.

 

25



--------------------------------------------------------------------------------

Section 8.4 Danaher Retention Plan. Danaher may, in its sole discretion,
implement and adopt a cash retention plan for certain Newco Employees as set
forth on Annex A hereto.

Section 8.5 Employee Stock Purchase Plan. Each Newco Employee (other than any
Newco Employees outside of the United States or who are otherwise ineligible to
participate under the applicable terms) will be immediately eligible to
participate in the NetScout Systems, Inc. Amended and Restated 2011 Employee
Stock Purchase Plan or a successor plan (the “ESPP”) on the same basis as
similarly situated NetScout employees as of the first offering date thereunder
on or after the Closing Date.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification by the Parties. Except as otherwise specifically set
forth in any provision of this Agreement (including Section 2.1(c)), (i) Danaher
shall indemnify, defend and hold harmless the NetScout Indemnitees and Newco
Indemnitees from and against, and shall reimburse such Indemnitees with respect
to, any and all Losses that result from, relate to or arise, whether prior to or
following the Distribution, any breach by any member of the Danaher Group of any
provision of this Agreement and (ii) NetScout and Newco shall, on a joint and
several basis, indemnify, defend and hold harmless the Danaher Indemnitees from
and against, and shall reimburse such Danaher Indemnitees with respect to, any
and all Losses that proximately result from, relate to or arise, whether prior
to, at or following the Separation Time, any breach by any member of the
NetScout Group or Newco Group of any provision of this Agreement.

Section 9.2 Procedures for Indemnification.

(a) An Indemnitee shall give the Indemnifying Party notice of any matter that an
Indemnitee has determined has given or would reasonably be expected to give rise
to a right of indemnification under this Agreement (other than a Third-Party
Claim which shall be governed by Section 9.2(b)), within twenty (20) Business
Days of such determination, stating the amount of the Loss claimed, if known,
and method of computation thereof, and containing a reference to the provisions
of this Agreement in respect of which such right of indemnification is claimed
by such Indemnitee or arises; provided, that the failure to provide such notice
shall not release the Indemnifying Party from any of its obligations except and
solely to the extent the Indemnifying Party shall have been materially
prejudiced as a result of such failure.

(b) If a claim or demand is made against an Indemnitee by any Person who is not
a party to this Agreement or an Affiliate of a Party (a “Third-Party Claim”) as
to which such Indemnitee is or reasonably expects to be entitled to
indemnification pursuant to this Agreement, such Indemnitee shall notify the
Party that is or may be required pursuant to this Article IX to make such
indemnification (the “Indemnifying Party”) in writing, and in reasonable detail,
of the Third-Party Claim promptly (and in any event within thirty (30) calendar
days) after receipt by such Indemnitee of written notice of the Third-Party
Claim; provided, that the failure to provide notice of any such Third-Party
Claim pursuant to this sentence shall not release the Indemnifying Party from
any of its obligations except and solely to the extent the Indemnifying Party
shall

 

26



--------------------------------------------------------------------------------

have been materially prejudiced as a result of such failure (except that the
Indemnifying Party or Parties shall not be liable for any expenses incurred by
the Indemnitee in defending such Third-Party Claim during the period in which
the Indemnitee failed to give such notice). Thereafter, the Indemnitee shall
deliver to the Indemnifying Party, promptly (and in any event within ten
(10) Business Days) after the Indemnitee’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnitee
relating to the Third-Party Claim.

(c) An Indemnifying Party shall be entitled (but shall not be required) to
assume, control the defense of, and settle any Third-Party Claim, at such
Indemnifying Party’s own cost and expense and by such Indemnifying Party’s own
counsel, which counsel must be reasonably acceptable to the applicable
Indemnitees, if it gives written notice of its intention to do so and agreement
that the Indemnitee is entitled to indemnification under this Article IX to the
applicable Indemnitees within thirty (30) calendar days of the receipt of notice
from such Indemnitees of the Third-Party Claim. After such notice from an
Indemnifying Party to an Indemnitee of its election to assume the defense of a
Third-Party Claim, such Indemnitee shall have the right to employ separate
counsel and to participate in (but not control) the defense, compromise or
settlement thereof, at its own expense and, in any event, shall reasonably
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party all witnesses, pertinent and material Information and
materials in such Indemnitee’s possession or under such Indemnitee’s control
relating thereto as are reasonably required by the Indemnifying Party; provided,
that such access shall not require the Indemnitee to disclose any information
the disclosure of which would, in the reasonable judgment of the Indemnitee,
result in the loss of any existing attorney-client privilege with respect to
such information or violate any applicable Law.

(d) Notwithstanding anything to the contrary in this Section 9.2, in the event
that (i) an Indemnifying Party elects not to assume responsibility for defending
a Third-Party Claim, (ii) there exists a conflict of interest or potential
conflict of interest between the Indemnifying Party and the applicable
Indemnitee(s), (iii) any Third-Party Claim seeks an order, injunction or other
equitable relief or relief for other than money damages against the Indemnitee,
(iv) the Indemnifying Party shall not have employed counsel to represent the
Indemnitee within thirty (30) calendar days after notice from the Indemnitee of
such Third-Party Claim or (v) the party making such Third-Party Claim is a
Governmental Authority with regulatory authority over the Indemnitee or any of
its material assets, such Indemnitee(s) shall be entitled to assume the defense
of such Third-Party Claim, at the Indemnifying Party’s expense, with counsel of
such Indemnitee’s choosing. If the Indemnitee is conducting the defense against
any such Third-Party Claim, the Indemnifying Party shall reasonably cooperate
with the Indemnitee in such defense and make available to the Indemnitee all
witnesses, pertinent and material Information and materials in such Indemnifying
Party’s possession or under such Indemnifying Party’s control relating thereto
as are reasonably required by the Indemnitee pursuant to a joint defense
agreement to be entered into by Indemnitee and the Indemnifying Party; provided,
that such access shall not require the Indemnifying Party to disclose any
information the disclosure of which would, in the reasonable judgment of the
Indemnifying Party, result in the loss of any existing attorney-client privilege
with respect to such information or violate any applicable Law.

 

27



--------------------------------------------------------------------------------

(e) No Indemnitee may settle or compromise any Third-Party Claim without the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, conditioned or delayed. If an Indemnifying Party has failed to assume
the defense of the Third-Party Claim, it shall not be a defense to any
obligation to pay any amount in respect of such Third-Party Claim that the
Indemnifying Party was not consulted in the defense thereof, that such
Indemnifying Party’s views or opinions as to the conduct of such defense were
not accepted or adopted, that such Indemnifying Party does not approve of the
quality or manner of the defense thereof or that such Third-Party Claim was
incurred by reason of a settlement rather than by a judgment or other
determination of liability.

(f) In the case of a Third-Party Claim, no Indemnifying Party shall consent to
entry of any judgment or enter into any settlement of the Third-Party Claim
without the consent (not to be unreasonably withheld, conditioned or delayed) of
the Indemnitee if the effect thereof is to permit any injunction, declaratory
judgment, other order or other non-monetary relief to be entered, directly or
indirectly, against any Indemnitee, does not release the Indemnitee from all
liabilities and obligations with respect to such Third-Party Claim or includes
an admission of guilt or liability on behalf of the Indemnitee.

(g) Except as otherwise provided in Section 11.3, the indemnification provisions
of this Article IX shall be the sole and exclusive remedy of an Indemnitee for
any monetary or compensatory damages or Losses resulting from any breach of this
Agreement, and each Indemnitee expressly waives and relinquishes any and all
rights, claims or remedies such Person may have with respect to the foregoing
other than under this Article IX against any Indemnifying Party.

Section 9.3 Indemnification Obligations Net of Proceeds Received from Third
Parties.

(a) Any Liability subject to indemnification or contribution pursuant to this
Article IX will be net of any proceeds received by the Indemnitee from any third
party (net of any deductible or retention amount or any other third party costs
or expenses incurred by the Indemnifying Party in obtaining such recovery,
including any increased insurance premiums) for indemnification for such
Liability that actually reduce the amount of the Liability (“Third-Party
Proceeds”). Accordingly, the amount which any Indemnifying Party is required to
pay pursuant to this Article IX to any Indemnitee pursuant to this Article IX
will be reduced by Third-Party Proceeds theretofore actually recovered by or on
behalf of the Indemnitee in respect of the related Liability. If an Indemnitee
receives a payment required by this Agreement from an Indemnifying Party in
respect of any Liability (an “Indemnity Payment”) and subsequently receives
Third-Party Proceeds, then the Indemnitee will pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if the Third-Party Proceeds had
been received, realized or recovered before the Indemnity Payment was made.

(b) The Indemnitee shall use commercially reasonable efforts to seek to collect
or recover any Third-Party Proceeds to which the Indemnitee is entitled in
connection with any Liability for which the Indemnitee seeks contribution or
indemnification pursuant to this Article IX; provided, that the Indemnitee’s
inability to collect or recover any such Third-Party Proceeds shall not limit
the Indemnifying Party’s obligations hereunder.

 

28



--------------------------------------------------------------------------------

Section 9.4 Certain Actions; Substitution; Subrogation.

(a) Certain Actions. Notwithstanding anything to the contrary set forth in
Section 9.2, Danaher may elect to have exclusive authority and control over the
investigation, prosecution, defense and appeal of any and all Actions pending at
the Separation Time which otherwise would be subject to this Article IX and as
to which a member of the Danaher Group (other than Newco and the Newco Subs) is
also named as a target or defendant thereunder; provided, however, that
(i) Danaher and Newco shall investigate, prosecute, defend and/or appeal such
Actions in good faith, (ii) Danaher shall reasonably consult with Newco on a
regular basis with respect to strategy and developments with respect to any such
Action, (iii) Newco shall have the right to participate in (but not control) and
employ separate counsel in connection with the defense, compromise or settlement
of such Action at its own cost and expense and (iv) Danaher must obtain the
written consent of Newco, such consent not to be unreasonably withheld,
conditioned or delayed, to settle or compromise or consent to the entry of
judgment with respect to such Action if such settlement, consent or judgment
would require Newco (or any of its Affiliates) to admit any guilt or fault or
incur any Liability, does not release such Party (or any of its Affiliates)
completely in connection with such Action, or imposes injunctive or other
equitable relief against Newco (or any of its Affiliates). After any such
compromise, settlement, consent to entry of judgment or entry of judgment,
Danaher and Newco shall agree upon a reasonable allocation to Newco of, and
Newco shall be responsible for or receive, as the case may be, Newco’s
proportionate share of any such compromise, settlement, consent or judgment
attributable to Newco, including its proportionate share of the reasonable costs
and expenses associated with defending the same.

(b) Substitution. In the event of an Action that involves solely matters that
are indemnifiable and in which the Indemnifying Party is not a named defendant,
if either the Indemnitee or the Indemnifying Party so requests, the Parties
shall use commercially reasonable efforts to substitute the Indemnifying Party
for the named but not liable defendant to be removed from such Action and such
defendants shall not be required to make any payments or contribution in
connection therewith (regardless if such removal is successful or not). If such
substitution or addition cannot be achieved for any reason or is not requested,
the rights and obligations of the Parties regarding indemnification and the
management of the defense of claims as set forth in this Article IX shall not be
affected.

(c) Subrogation. In the event of payment by or on behalf of any Indemnifying
Party to or on behalf of any Indemnitee in connection with any Third-Party
Claim, such Indemnifying Party shall be subrogated to and shall stand in the
place of such Indemnitee, in whole or in part based upon and in proportion to
the amount of the Indemnitee’s Liability that the Indemnifying Party has paid,
as to any events or circumstances in respect of which such Indemnitee may have
any right, defense or claim relating to such Third-Party Claim against any
claimant or plaintiff asserting such Third-Party Claim or against any other
Person. Such Indemnitee shall cooperate with such Indemnifying Party in a
reasonable manner, and at the cost and expense of such Indemnifying Party, in
prosecuting any subrogated right, defense or claim.

 

29



--------------------------------------------------------------------------------

Section 9.5 Payments. Indemnification required by this Article IX shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or a Loss or Liability
incurred.

ARTICLE X

GENERAL AND ADMINISTRATIVE

Section 10.1 Sharing of Information. To the extent permitted by applicable Law,
Danaher, Newco and NetScout shall provide to each other and their respective
agents and vendors all Information (other than attorney-client privileged
Information or attorney work product) as the other may reasonably request to
enable the requesting Party to defend or prosecute claims, administer
efficiently and accurately each of its Benefit Arrangements (including in
connection with audits or other proceedings maintained by any Governmental
Authority), to timely and accurately comply with and report under Section 14 of
the Securities Exchange Act of 1934, as amended and the Code, to determine the
scope of, as well as fulfill, its obligations under this Agreement, and
otherwise to comply with provisions of applicable Law. Danaher shall comply with
all applicable data privacy Laws and requirements when collecting, processing,
sharing and/or transferring information relating to an individual or which on
its own or with other information may identify or be used to identify an
individual. Such Information shall, to the extent reasonably practicable, be
provided in the format and at the times and places requested, but in no event
shall the Party providing such Information be obligated to incur any
out-of-pocket expenses not reimbursed by the Party making such request or make
such Information available outside of its normal business hours and premises.
Any Information shared or exchanged pursuant to this Agreement shall be subject
to the confidentiality requirements set forth in Article VII of the Distribution
Agreement; provided, that, notwithstanding anything in such Article VII and
without otherwise limiting the provisions of such Article VII, each of the
Parties shall comply with any requirement of applicable Law in regard to the
confidentiality of the Information (whether relating to employee records or
otherwise) that is shared with another Party in accordance with this
Section 10.1. The Parties also hereby agree to enter into any business associate
agreements that may be required for the sharing of any Information pursuant to
this Agreement to comply with the requirements of HIPAA. The Parties shall use
their best efforts to secure Consents from employees, former employees and their
respective dependents to the extent required by Law or otherwise to permit the
Parties to share Information as contemplated in this Section 10.1.

Section 10.2 Reasonable Efforts/Cooperation. (i) Each of the Parties shall use
reasonable best efforts (subject to, and in accordance with applicable Law) to
take promptly, or cause to be taken promptly, all actions, and to do promptly,
or cause to be done promptly, and to assist and cooperate with the other Parties
in doing, all things reasonably necessary, proper or advisable to consummate and
make effective the transactions contemplated by and carry out the intent and
purposes of this Agreement, including adopting plans or plan amendments and
using reasonable best efforts to obtain satisfaction of the conditions precedent
to each Party’s obligations hereunder within its reasonable control and to
perform all covenants and agreements herein applicable to such Party and
(ii) none of the Parties will, without the prior written consent of any other
applicable Party, take any action which would reasonably be expected to prevent
or materially impede, interfere with or delay the transactions contemplated by
this Agreement.

 

30



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, where the cooperation of third
parties, such as insurers or trustees, would be necessary in order for a Party
to completely fulfill its obligations under this Agreement, such Party shall use
reasonable best efforts to cause such third parties to provide such cooperation.
Without limiting the foregoing provisions of this Section 10.2, each of the
Parties shall cooperate fully on any issue relating to the transactions
contemplated by this Agreement for which the other Party seeks a determination
letter or private letter ruling from the IRS, an advisory opinion from the
Department of Labor or any other filing, consent or approval with respect to or
by a Governmental Authority.

Section 10.3 Employer Rights. Without limiting Section 2.8 and except as
otherwise expressly provided in this Agreement (including Section 2.2), nothing
in this Agreement shall prohibit any Party or any of their respective Affiliates
from amending, modifying or terminating any of their respective Benefit
Arrangements at any time within their sole discretion.

Section 10.4 Effect on Employment. Without limiting Section 2.3 or Section 2.4,
except as expressly provided in this Agreement, the mere occurrence of the
Separation, Distribution or Mergers shall not cause any employee to be deemed to
have incurred a termination of employment which entitles such individual to the
commencement of benefits under any of the Danaher Benefit Arrangements (provided
that Newco Employees may become eligible for a distribution from the Danaher
U.S. Savings Plan, a Danaher Non-U.S. Savings Plan or the Danaher NQDC Plan, in
each case in accordance with the terms of the applicable plan).

Section 10.5 Consent of Third Parties. If any provision of this Agreement is
dependent on the Consent of any third party and such Consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision (as applicable) in a mutually satisfactory manner.

Section 10.6 Access to Employees. On and after the Effective Time, Danaher,
Newco and NetScout shall, and shall cause each of their respective Affiliates
to, use their reasonable efforts to make available to each other those of their
employees who may reasonably be needed in order to defend or prosecute any legal
or administrative Action (other than a legal action between or among any of the
Parties) to which any employee, director or Benefit Arrangement of the Danaher
Group, Newco Group or NetScout Group is a party and which relates in any way to
their respective employment or to their respective Benefit Arrangements prior to
the Effective Time. The Party to whom an employee is made available in
accordance with this Section 10.6 shall pay or reimburse the other Party for all
reasonable expenses which may be incurred by such employee in connection
therewith, including all reasonable travel, lodging, and meal expenses.

Section 10.7 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, authorizations for
the release of Information and rights to reimbursement made by or relating to
Newco Employees under Danaher Benefit Arrangements shall be transferred to and
be in full force and effect under the corresponding NetScout Benefit
Arrangements until such beneficiary designations, authorizations or rights are
replaced or revoked by, or no longer apply, to the relevant Newco Employee.

 

31



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1 Entire Agreement. This Agreement, the Confidentiality Agreement,
the Merger Agreement, the Distribution Agreement and the other Ancillary
Agreements, including any related annexes, schedules and exhibits, as well as
any other agreements and documents referred to herein and therein, shall
together constitute the entire agreement between the Parties with respect to the
subject matter hereof and thereof and shall supersede all prior negotiations,
agreements and understandings of the Parties of any nature, whether oral or
written, with respect to such subject matter.

Section 11.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 11.3 Specific Performance; Jurisdiction. The Parties understand and
agree that the covenants and agreements on each of their parts herein contained
are uniquely related to the desire of the Parties and their respective
Affiliates to consummate the Transactions, that the Transactions are a unique
business opportunity at a unique time for each of Danaher, NetScout and Newco
and their respective Affiliates, and further agree that irreparable damage would
occur in the event that any provision of this Agreement were not performed in
accordance with its specific terms, and further agree that, although monetary
damages may be available for the breach of such covenants and agreements,
monetary damages would be an inadequate remedy therefor. It is accordingly
agreed that, in addition to any other remedy that may be available to it,
including monetary damages, each of the Parties (including NetScout for so long
as the Merger Agreement has not been terminated in accordance with its terms)
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the Parties (including NetScout for
so long as the Merger Agreement has not been terminated in accordance with its
terms) further agrees that no Party shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 11.3 and each Party waives any objection
to the imposition of such relief or any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument. In
addition, each of the Parties (including NetScout for so long as the Merger
Agreement has not been terminated in accordance with its terms) irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by any Party or its successors or assigns, shall be
brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties (including NetScout for so long as the Merger Agreement has not been
terminated in accordance with its

 

32



--------------------------------------------------------------------------------

terms) hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the Parties
(including NetScout for so long as the Merger Agreement has not been terminated
in accordance with its terms) hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 11.3, (b) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

Section 11.4 Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.5 Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (b) when sent, if sent by facsimile, provided,
that the facsimile transmission is promptly confirmed and any facsimile
transmission received after 5:00 p.m. Eastern time shall be deemed received at
9:00 a.m. Eastern time on the following Business Day, (c) when delivered, if
delivered personally to the intended recipient and (d) one (1) Business Day
following sending by overnight delivery via a national courier service and, in
each case, addressed to a Party at the following address for such Party:

 

(a)     If to NetScout or Newco:

NetScout Systems, Inc.

310 Littleton Road

Westford, Massachusetts 01886

Attn: Anil K. Singhal, CEO

Email: Anil.Singhal@netscout.com

Facsimile: (978) 614-4004

 

33



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice): Cooley LLP 500 Boylston
Street, 14th Floor Boston, MA 02116 Attn: Miguel J. Vega Barbara Borden
Facsimile: (617) 937-2400 and with a copy to (which shall not constitute
notice): Baker & McKenzie LLP 660 Hansen Way Palo Alto, CA 94304 Attn: Matthew
Gemello Facsimile: (650) 856-9299 (b)     If to Danaher: c/o Danaher Corporation
2200 Pennsylvania Ave., NW - Suite 800W Washington, DC 20037-1701 Attn: Attila
Bodi Email: attila.bodi@danaher.com Facsimile: (202) 419-7676 Attn: Jonathan
Schwarz Email: jonathan.schwarz@danaher.com Facsimile: (202) 419-7668 with a
copy to (which shall not constitute notice): Skadden, Arps, Slate, Meagher &
Flom LLP Four Times Square New York, NY 10036 Attn: Joseph A. Coco Thomas W.
Greenberg Facsimile: (212) 735-2000

or to such other address(es) as shall be furnished in writing by any such Party
to the other Party in accordance with the provisions of this Section 11.5. Any
notice to Danaher will be deemed notice to all members of the Danaher Group, and
any notice to Newco will be deemed notice to all members of the Newco Group.

Section 11.6 Amendments and Waivers.

(a) This Agreement may be amended and any provision of this Agreement may be
waived, provided, that any such amendment or waiver shall be binding upon a
Party only if such waiver is set forth in a writing executed by such Party and
any such amendment shall be effective only if set forth in a writing executed by
each of the Parties. No course of dealing between or among any Persons having
any interest in this Agreement shall be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Party
under or by reason of this Agreement.

 

34



--------------------------------------------------------------------------------

(b) No delay or failure in exercising any right, power or remedy hereunder shall
affect or operate as a waiver thereof; nor shall any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy. The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that any Party would otherwise have. Any
waiver, permit, consent or approval of any kind or character of any breach or
default under this Agreement or any such waiver of any provision of this
Agreement must satisfy the conditions set forth in Section 11.6(a) and shall be
effective only to the extent in such writing specifically set forth.

Section 11.7 Termination. This Agreement shall terminate without further action
at any time before the Closing upon termination of the Merger Agreement. If
terminated, no Party shall have any Liability of any kind to the other Party or
any other Person on account of this Agreement, except as provided in the Merger
Agreement.

Section 11.8 No Third-Party Beneficiaries. Except for the provisions of Article
IX with respect to indemnification of Indemnitees, which is intended to benefit
and be enforceable by the Persons specified therein as Indemnitees, this
Agreement is solely for the benefit of the Parties and does not confer on third
parties (including any employees of any member of the Danaher Group, the Newco
Group or the NetScout Group) any remedy, claim, reimbursement, claim of action
or other right in addition to those existing without reference to this
Agreement.

Section 11.9 Assignability; Binding Effect. This Agreement is not assignable by
any Party without the prior written consent of the other Parties and any attempt
to assign this Agreement without such consent shall be void and of no effect.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

Section 11.10 Construction; Interpretation. Headings of the Articles and
Sections of this Agreement are for convenience of the Parties only and shall be
given no substantive or interpretive effect whatsoever. The table of contents to
this Agreement is for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever required by the
context, any pronoun used in this Agreement or the Schedules and Exhibits hereto
shall include the corresponding masculine, feminine or neuter forms, and the
singular forms of nouns, pronouns and verbs shall include the plural and vice
versa. Reference to any agreement, document, or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The Parties have participated jointly in the negotiation and
drafting of this Agreement, the Merger Agreement, the Distribution Agreement and
the other Ancillary Agreements. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.

 

35



--------------------------------------------------------------------------------

Section 11.11 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

Section 11.12 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, shall be treated in all manner and
respects as an original agreement and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party, the other Party shall
re-execute original forms thereof and deliver them to the requesting Party. No
Party shall raise the use of a facsimile machine or other electronic means to
deliver a signature or the fact that any signature was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation of a Contract and each such Party forever waives any
such defense.

Section 11.13 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership, joint venture or joint employer relationship
between or among the Parties, it being understood and agreed that no provision
contained herein, and no act of the Parties, shall be deemed to create any
relationship between or among the Parties other than the relationship set forth
herein.

Section 11.14 Subsidiaries. Each of the Parties shall cause to be performed all
actions, agreements and obligations set forth herein to be performed by any
Subsidiary or Affiliate of such Party or by any entity that becomes a Subsidiary
or Affiliate of such Party on or after the date hereof. Each of the Parties may
assign to one of its respective Subsidiaries or Affiliates (including any Person
which becomes a Subsidiary or Affiliate on or after the date hereof) the
requirement to take any or all actions and discharge any or all obligations set
forth herein to be performed or discharged by the Party. In no event shall this
Agreement be construed as establishing a partnership or joint venture or similar
relationship between or among a Party and its Subsidiaries or Affiliates or to
cause any such Person to be treated as the alter ego of the other.

Section 11.15 Dispute Resolution. Any controversy, dispute or claim arising out
of, in connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby or thereby shall be subject to the dispute resolutions
procedures set forth in Article VIII of the Distribution Agreement.

 

36



--------------------------------------------------------------------------------

Section 11.16 Guarantee. Following the Effective Time, NetScout unconditionally,
absolutely and irrevocably guarantees to Danaher the prompt payment, in full,
when due, of any payment obligations of all members of the Newco Group under
this Agreement and the other Transaction Documents after the Closing and the
prompt performance, when due, of all other obligations of any member of the
Newco Group under this Agreement and the other Transaction Documents after the
Closing. NetScout’s obligations to Danaher under this Section 11.16 are referred
to as the “Guaranteed Obligations.” The Guaranteed Obligations are absolute and
unconditional, irrespective of, and NetScout hereby expressly waives to the
extent permitted by law, any defense to its obligations under this
Section 11.16, any circumstance whatsoever which might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including any right to require or claim that Danaher seek recovery
directly from any member of the Newco Group in respect of the Guaranteed
Obligations.

[Remainder of this page intentionally left blank.]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

DANAHER CORPORATION By:

/s/ Daniel L. Comas

Name: Daniel L. Comas Title: Executive VP & CFO POTOMAC HOLDING LLC By:

/s/ Daniel L. Comas

Name: Daniel L. Comas Title: CFO & Chief Accounting Officer NETSCOUT SYSTEMS,
INC. By:

/s/ Anil K. Singhal

Name: Anil K. Singhal Title: Chief Executive Officer